Citation Nr: 1725752	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a right hip disorder.  

5.  Entitlement to service connection for a low back disorder.  

6.  Entitlement to service connection for a hearing loss disability.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for erectile dysfunction.  

10.  Entitlement to service connection for scleroderma.  

11.  Entitlement to service connection for diabetes mellitus.  

12.  Entitlement to service connection for a neurologic disorder, claimed as tremors and involuntary movements.  

13.  Entitlement to service connection for a psychiatric disorder.  

14.  Entitlement to a rating in excess of 10 percent for a right bunionectomy.

15.  Entitlement to a compensable rating for a right bunionectomy scar.  

16.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to August 1981.

These matters before the Board of Veterans' Appeals (Board) are on appeal from rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio 

In June 2014, the Board remanded these matters for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to a rating in excess of 10 percent for a right bunionectomy and a compensable rating for the bunionectomy scar.  It also denied service connection for a right hip disorder, a right knee disorder, a low back disorder, a hearing loss disability, tinnitus, sleep apnea, erectile dysfunction, diabetes mellitus, scleroderma, a neurologic disorder claimed as tremors and involuntary movements, and a psychiatric disorder.  Finally, the RO denied the Veteran's claim for a TDIU.  

In May 2016, the Board remanded the issues of entitlement to higher ratings for residuals of a bunionectomy and for surgical scar of the right foot associated with a bunionectomy for additional development.   

The issues of service connection for a right knee disorder, a right hip disorder, a low back disorder, and a psychiatric disorder, as well as the TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 2010, the RO denied the Veteran's claim of entitlement to service connection for a right hip disability.  

2.  Evidence associated with the record since the May 2010 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip disability.  

3.  In an unappealed rating decision, dated in May 2010, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  

4.  Evidence associated with the record since the May 2010 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

5.  A hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

6.  Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

7.  Sleep apnea was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

8.  Erectile dysfunction was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

9.  The claimed scleroderma was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

10.  Diabetes mellitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

11.  The claimed neurologic disorder, including tremors and involuntary movements, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

12.  The Veteran's right bunionectomy, status post surgery, is productive of severe impairment an equivalent to amputation of the great toe.  

13.  The Veteran's right bunionectomy scar, which measures no longer than 13 cm, is manifested primarily by complaints of pain.  


CONCLUSIONS OF LAW

1.  The RO's May 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The RO's May 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

6.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

7.  Sleep apnea is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

8.  Erectile dysfunction is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

9.  The claimed scleroderma is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

10.  Diabetes mellitus is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

11.  The claimed neurologic disorder, including tremors and involuntary movements, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

12.  The criteria for a rating in excess of 10 percent for the Veteran's right bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 and 5283 (2016).  

13.  The criteria for a compensable rating for the Veteran's right bunionectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to considering the merits of an appeal, the Board must ensure that the VA has met its duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2015).  After reviewing the record, the Board finds that the VA has met that duty.  

The VA has appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The VA has also obtained identified and available evidence and conducted examinations.  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  In addition, the Veteran and his representative have shown a good understanding of the criteria for claims for  service connection and increased ratings.  Accordingly, the Board will proceed to the merits of the appeal.  





The Service Connection Claims

The Veteran seeks service connection for multiple disorders (right hip disability, right knee disability, hearing loss disability, tinnitus, sleep apnea, erectile dysfunction, diabetes mellitus, scleroderma, and a neurologic disorder manifested by tremors and involuntary movements) which he maintains had their onset in or as a result of service.  The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing any of those disabilities.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only are the claimed disabilities, uncorroborated by the evidence in the service; they are contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(2016). 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016). 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

The Right Hip and Right Knee 

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for right hip and right knee disability.  Those claims initially denied by the RO in May 2010.  At that time, the evidence showed that in service, the Veteran was treated on two occasions for complaints of right hip pain.  As noted above, he also states that he was having right knee pain.  However, there were no findings of a chronic, identifiable disability associated with his complaints.  Absent evidence of such disability, the Veteran did not meet the criteria for service connection, and his claims were denied.  Although the Veteran was notified of those decisions, as well as his appellate rights, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).  In September 2012, the Veteran filed an application to reopen those claims.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claims has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's May 2010 decision includes the report of a December 2014 VA examination which shows the presence of arthritis in the right hip and right knee.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it now presents a diagnosis of chronic, identifiable disabilities in the Veteran's right hip and right knee.  That is, the additional evidence relates to a previously unestablished fact necessary to substantiate the claims.  It is neither cumulative nor redundant of the evidence of record in May 2010, and, when considered with the evidence previously of record raises a reasonable possibility of substantiating the claims.  As such, the additional evidence is new and material and meets the criteria for reopening the claims.  To that extent, the appeal is granted.  However, prior to conducting a de novo review of the record, the Board finds that further development is required.  That development will be addressed in the REMAND section below.  


The Hearing Loss Disability 

The Veteran contends that his hearing loss disability is primarily the result of noise exposure in the military.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

During his August 1978 service entrance examination, he demonstrated the following pure tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
30
15
LEFT
30
20
20
15
15

During a retest the following month, the Veteran had a puretone threshold of 35 decibels at 500 hertz in the left ear.  Otherwise, the puretone thresholds at the relevant frequencies were 20 decibels or less.  In September 1978, R.F.K., M.D. reported that the Veteran's hearing tests by tuning fork were grossly normal.  

Speech audiometry was not performed during the foregoing examinations.  

Although the examiner found the Veteran qualified for enlistment, the examiner recognized that the Veteran had hearing limitations, when he assigned a numerical designation of 2 under H on the Veteran's physical profile, i.e., the Veteran's PULHES was 111211.  (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  The number 2 indicates that an individual possesses some medical condition or physical defect which may impose some limitations on classification and assignment.  McIntosh v. Brown, 4 Vet. App. 553 (1993).  The question, then, is whether the Veteran's hearing limitations were aggravated by service, such that service connection is warranted.  The preponderance of the evidence shows that they were not.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In August 1979, the Veteran was treated for a 6 day history of pain, discharge, and hearing loss.  The assessment was rule out otitis media.  

In November 1980 and during the Veteran's August 1981 service separation examination, audiometric testing showed no puretone threshold above 15 decibels at any of the relevant frequencies.  

During VA treatment in August 2007, it was noted that the Veteran did not have a hearing problem.   

There is no evidence that the Veteran has been treated for a hearing loss disability since service.  Nevertheless, in April 2014, the Veteran was examined by the VA to determine the nature and etiology of any present hearing loss disability.  Although the examination showed that the Veteran had a hearing loss disability for VA purposes, the examiner opined that it was less likely than not the result of aggravation of the Veteran's preservice hearing loss limitations.  The examiner found no increase in the preservice hearing pathology and specifically noted the normal hearing sensitivity later in service (November 1980) and at the time of his separation from service.  

Absent any increase in the preservice hearing pathology during service, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for a hearing loss disability is denied.  

Tinnitus 

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of tinnitus.  

During VA treatment in August 2007, it was noted that the Veteran did not have tinnitus.   

In April 2015, the Veteran was examined by the VA to determine the nature and etiology of any tinnitus found to be present.  He reported a history of noise exposure in service and that his tinnitus had started 10 to 15 years prior to the examination.  The examiner was unable to provide a medical opinion regarding the etiology of the Veterans tinnitus without resorting to speculation.  While the request for an opinion essentially resulted in non-evidence, the preponderance of the remaining evidence is against a finding that the claimed tinnitus started in or as a result of any incident in service.  
The Veteran's service treatment records are completely negative for any complaints or clinical findings of tinnitus, and as late as August 2007, the Veteran's treatment records were negative for tinnitus.  Tinnitus was not reported until he filed his claim for service connection in 2015 VA examination.  The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment of diabetes for many years after service, is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  It is reasonable to expect that had he been experiencing tinnitus, he would have reported it in service.  After all, he had sought treatment for multiple other disorders, such as pain in multiple joints, a contusion of the thoracic spine, constipation, nervousness, a skin irritation associated with shaving, dysuria, and a blood blister.  That he did not seek treatment for tinnitus is additional evidence against the claim.  

Furthermore, the Board notes that the Veteran did not file his claim for service connection for tinnitus until March 2015, many years after his separation from service.  Had tinnitus been manifest closer to service, it is reasonable to expect that he would have filed an earlier claim.  He certainly knew how to do so, having filed a claim of service connection for the residuals of a bunionectomy 2 months after his release from active duty.  That he did not do so for tinnitus further militates against his claim.  

Although the April 2015 VA examiner stated that he was unable to provide an opinion with respect to the etiology of tinnitus, the Veteran has provided no other competent evidence to support a nexus to service.  Absent evidence of tinnitus in service or of a relationship between his current tinnitus and service, the Board finds the preponderance of the evidence against the Veterans claim.  Accordingly, service connection is not warranted and the appeal is denied.

Sleep Apnea

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of sleep apnea.  
During an evaluation of the Veteran in November 2016, A.L.G., LPCC-S, NCC reported that sleep apnea was noted in the Veteran's records.  As above, however, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment of sleep apnea for many years after service is probative evidence against the claim.  Maxson.  Moreover, there is no competent evidence linking the Veteran's claimed sleep apnea to service.  Finally, the Board notes that the Veteran did not file his claim for service connection for sleep apnea for many years after service despite knowing how to do so.  

Absent competent evidence of sleep apnea in service or competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and that portion of the appeal is denied.

Erectile Dysfunction

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of erectile dysfunction.  

In October 2013, the Veteran was examined by C.L.W., M.D. for the Social Security Administration.  The Veteran reported, in part, the presence of erectile dysfunction.  

Again, however, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment of erectile dysfunction for many years after service is probative evidence against the claim.  Maxson.  Moreover, there is no competent evidence linking the Veteran's claimed erectile dysfunction to service.  Finally, the Board notes that the Veteran did not file his claim for service connection for erectile dysfunction for many years after service despite knowing how to do so.  

Absent competent evidence of erectile dysfunction in service or competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and that portion of the appeal is denied.

Scleroderma 

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of scleroderma.  The post-service treatment records and examination reports are similarly negative.  

Absent competent evidence of scleroderma in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and that portion of the appeal is denied.

Diabetes Mellitus 

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of diabetes mellitus.  

In March 1981, laboratory studies were negative for the presence of glucose.  

In December 1986, during treatment for alcoholism, laboratory findings were negative for glucose.

On VA health questionnaires for dental outpatients, dated in August 2001 and May 2005, the Veteran denied that he had diabetes.  

The first manifestations of diabetes mellitus were suggested during VA treatment in November 2005, when he began attending nutrition classes for diabetes.  In May 2007, it was noted that he had a family history of diabetes, and in 2008, the diagnosis was confirmed.  It was noted that in May 2008, he had been hospitalized for an elevated blood glucose, and in December 2008, it was confirmed that the Veteran had a new diagnosis of diabetes mellitus.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment of diabetes for many years after service, is probative evidence against the claim.  Maxson.  For the reasons cited above, the absence of a claim for many years after service is also probative evidence against the claim.  However, that does not end the inquiry.  The Veteran contends that it is due to exposure to contaminated water at Camp Lejeune.  

The VA has recognized that personnel, such as the Veteran, who served at Camp Lejeune between 1957 and 1987, had potential exposure to contaminants present in the base water supply.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  Based on analyses of scientific studies, the National Academy of Sciences National Research Council found limited/suggestive evidence of an association with the contaminated water-supply system at Camp Lejeune and the following fourteen diseases:  esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Veterans Benefits Administration (VBA) 11-03 (last updated January 28, 2013).  While additional studies are planned, there is no evidence to date between the Veteran's exposure to the contaminated water at Camp Lejeune and his development of diabetes.  

Absent competent evidence of diabetes mellitus in service or competent evidence of a nexus to service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and that portion of the appeal is denied.

The Neurologic Disorder 

The Veteran's service medical records, including the reports of his August 1978 service entrance examination and his August 1981 service separation examination are negative for any complaints or clinical findings of a neurologic disability manifested by tremors or involuntary movement.  

In August 2007, during treatment by his VA primary care physician, the Veteran demonstrated no tremors or involuntary movements.  

In May 2014, during VA neuropsychological testing, the Veteran's neurologic examination was unremarkable for any neurologic symptoms or disease.  EMG and NCS studies of the upper and lower extremities were also normal.

Absent competent evidence of a neurologic disorder, claimed as tremors or involuntary movements, in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and that portion of the appeal is also denied.

In arriving at this decision, the Board notes the Veteran's contentions that his neurologic problems are the result of his exposure to contaminated water at Camp Lejeune.  However, the Board does not need to reach that aspect of the claim, because a chronic, identifiable neurologic disorder has not been demonstrated.  

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims of service connection for a hearing loss disability, tinnitus, diabetes, erectile dysfunction, scleroderma, and a neurologic disorder. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 




The Increased Rating Claims

The Veteran also contends that the ratings for his service-connected right bunionectomy and the separately rated surgical scar do no adequately reflect the severity of those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

The Veteran's right bunionectomy is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5283.  A 10 percent schedular rating is was for unilateral hallux valgus when there has been resection of metatarsal head or when the hallux valgus is so severe that it is equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).  A 10 percent rating was warranted for malunion or nonunion of the metatarsal or tarsal bones which were productive of moderate impairment.  A 20 percent rating was warranted for malunion or nonunion of the metatarsal or tarsal bones which were productive of moderately severe impairment.  

The separately rated right bunionectomy scar is rated in accordance with 38 C.F.R. § 4.118.  A 10 percent rating is warranted if the scar is deep and covers an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent is warranted for an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2016).  

A 10 percent rating is warranted for scars that are superficial and non-linear, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2016).  A 10 percent rating is also warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2016).  

Other disabling effect(s) of scars not considered in a rating under diagnostic codes 7801, 7802, or 7804, are rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2016).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service treatment records show that in 1981, he underwent a right bunionectomy.  

In October 2007, the Veteran complained of pain in the metatarsophalangeal joint.  X-rays revealed a screw obliquely through the midportion proximal first phalanx and first proximal first metatarsal.  An osteotomy of the first metatarsal head was also noted. There were no fractures or dislocations and no periosteal reaction or lytic destruction.  The joint spaces were well maintained.  There was a prominent plantar spur.  The examiner's impression was no acute bony abnormalities.  

During a November 2007 VA examination, the Veteran complained of persistent, excruciating foot pain which limited his standing and walking.  He reported that podiatry treatment was not helpful.  On examination, the Veteran's feet were warm and dry without erythema or ecchymosis.  There was no evidence of edema around the feet or great toe.  He did have a scar that measured approximately 13 centimeters of the right great toe.  The scar was not disfiguring, without keloid formation, and nontender on palpation.  His dorsalis pedis and posterior pulses were palpable and 2+, bilaterally.  He had good capillary refill.  There were no neurological deficits involving the foot.  His strength was full at 5/5 in both the upper and lower extremities.  

The Veteran did not have any tenderness on palpation of the right foot, including the great toe.  He did have what appeared to be some limited range of motion at the metatarsal phalangeal joint and this apparently was the case on his last assessment with VA Podiatry Service in October.  The Veteran had about 10 degrees of dorsiflexion and 20 degrees of plantar flexion of the right great toe.  That finding was consistent with an October 2002 assessment by the VA Podiatry Service.  
On further examination, there was no evidence of any crepitus with movement of the feet or even rising on the toes today.  Pes planus was noted.  X-rays taken in October 2007 revealed a prominent plantar spur of the right foot but no other significant abnormalities.  

In February 2009, following a consultation with the VA Podiatry Service, the Veteran was authorized to return to work without restrictions.  

In August 2014, the Veteran's feet were reexamined by the VA.  He reported excruciating pain in the area of the right metatarsophalangeal joint.  The examiner noted that he was able to rise easily from the chair in the waiting room and ambulate over 100 feet to the examination room without difficulty.  Standing for 10 to 15 minutes reportedly caused an increase in right foot pain, and it was noted that he had used a cane for ambulation for years.  He used the cane appropriately in his left hand to take pressure off his right foot.  The Veteran described his functional loss as limited ambulation.  The examiner also noted that during a podiatry evaluation on August 5, 2014, the Veteran denied any other pedal complaints.  

On further examination, there was pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran demonstrated severe symptoms of hallux valgus and hallux rigidus with the functional equivalent of amputation of the right great toe.  X-rays revealed arthritis and surgical screw placement.  It was noted that hallux valgus and hallux rigidus would cause the Veteran difficulty in a physically demanding job (i.e., running, crawling, climbing, lifting) but that sedentary employment would be possible.

During his April 2015 VA examination, the Veteran had some limitation of prolonged walking/running due to some chronic discomfort in right first metatarsophalangeal joint area stemming from his bunionectomy.  He had pain on movement, pain on weight bearing, and disturbance of locomotion in the area of the right foot surgery.  He also had right foot pain with flareups which limited his walking and running.  The examiner stated that the right bunionectomy scar was not visible.  
During VA outpatient treatment in May 2015, it was noted that the Veteran's station was upright.  His gait was steady with normal movement, and his strength and tone appeared normal.  

During a January 2016 VA podiatry consultation, the Veteran was treated for diabetes mellitus with right dorsal foot excoriation: epithelialized.  He was instructed that he no longer needed a bandage.  

A review of the foregoing evidence shows that the Veteran underwent a right bunionectomy in 1981 and that he now has complaints of pain in that area.  The 10 percent schedular rating currently assigned is the highest available under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  While higher schedular ratings are potentially available under 38 C.F.R. § 4.71a, Diagnostic Code 5283, the Veteran does not demonstrate malunion or nonunion of the tarsal or metatarsal bone.  Moreover, there is no evidence of heat, redness, or deformity in the area of the right first toe.  The Veteran reportedly has flareups and ambulates with a cane.  While his right bunionectomy has been shown to impair his ability to perform physical labor, it does not impair functions associated with sedentary work.  On balance such findings do not meet or more nearly approximate the criteria for a rating in excess of 10 percent for the residuals of his right bunionectomy.  Accordingly, the current rating is confirmed and continued.  

As to the Veteran's right bunionectomy scar, the Board notes that it is no longer than 13 centimeters and is manifested primarily by complaints of pain.  There is no evidence that it is attached to any underlying tissue, that it is painful or unstable, that it is tender to palpation, that it affects the motion of any affected part, or that it is otherwise productive of any disability.  Indeed, during the April 2015 VA examination, the examiner stated that the surgical scar was not visible.  Such findings do not meet or more nearly approximate the schedular criteria for a compensable evaluation; and, therefore, the current rating is confirmed and continued.  

In arriving at this decision, the Board has considered the possibility of extraschedular disability ratings for the Veteran's right bunionectomy and his separately rated surgical scar.  However, the symptoms presented by those disorders are fully contemplated by the rating schedule.  There is no evidence that either disability picture is exceptional when compared to other veterans with the same disorder.  Indeed, the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a right hip disability is granted.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a right knee disability is granted.  

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for scleroderma is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a neurologic disorder, claimed as tremors and involuntary movements, is denied.  

A rating in excess of 10 percent for a right bunionectomy is denied.

A compensable rating for a right bunionectomy scar is denied.  

REMAND

In December 2009, the Veteran claimed that his right knee and right hip disorders were due to his service-connected right bunionectomy.  

In December 2014, the Veteran was examined to determine the nature and etiology of any present right knee disability, right hip disability, and low back disability.  While the examiner rendered opinions with respect to the questions of direct and secondary service connection, they did not do so with respect to any of those disorders having been aggravated by the Veteran's service-connected right bunionectomy or service-connected right bunionectomy scar.  

The Veteran also seeks service connection for a psychiatric disability.  In September 2014, the Veteran reported that he had been involved in a stressful event in service when his rifle blew up during a live fire exercise.  He reported that it had been witnessed by a Lance Corporal Pittman.  A statement from Lance Corporal Pittman has not been associated with the claims folder.  

The most recent VA examiner (January 2015) suggested that such disability, diagnosed primarily as a panic disorder, was first manifested prior to service.  She noted the Veteran's statement that in seventh grade, things had changed for him.  Ultimately, however, the examiner found that she could not render an opinion whether or not it was first manifested in or aggravated by service without resorting to speculation.  

In December 2016, A. L. G., LCC-S, NCC, found that the Veteran had panic disorder and major depressive disorder.  Ms. G. did not find any record of psychotherapy treatment or hospitalizations prior to service and stated that it was impossible to verify, that the Veteran was experiencing pathological anxiety or even symptoms of anxiety at any time prior to his military service.  Ms. G. did not believe that the Veteran had been assessed properly with regard to this specific concern, and opined that the reported pre-service changes were related to the onset of adolescence, an inability to meet the academic challenges of school, identity confusion, and giving up on himself and school.

The Veteran's service personnel records show that he was released from the service under the expeditious discharge program and that he received multiple instance of non-judicial punishment.  The first occurred less than one month after entering service.  

The issue of entitlement to a TDIU will be held in abeyance pending the development noted below.  

In light of the foregoing, the case is REMANDED for the following actions:

1.  Ask the Veteran for a statement from Lance Corporal Pittman concerning the date, time, location, and circumstances of the stressful incident in service in which the Veteran's rifle blew up during a live fire exercise.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability, right hip disability, and/or low back disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right knee disability, a right hip disability, and/or a low back disability are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  
The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that they were aggravated by the Veteran's service-connected right bunionectomy and/or his right bunionectomy.  That is, was there an increase in the severity of a right knee disability, a right hip disability, and/or a low back disability that was proximately due to or the result of the Veteran's service-connected right bunionectomy and/or his right bunionectomy and not due to the natural progress of any of those diseases.  Please note:  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

3.  Schedule the Veteran for VA examinations by a VA psychiatrist and by a VA psychologist to determine the nature and etiology of any psychiatric disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to each examiner for review in conjunction with their examination, and each examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is diagnosed, the examiners must identify and explain the elements supporting each diagnosis.  

The examiners must also render an opinion as to whether it is at least as likely as not that any present psychiatric disorder was first manifested prior to service and was aggravated in service, whether it was first manifested in service, or whether it was manifested after service as the result of an inservice incident.  

The examiners must state HOW AND WHY they reached the opinion(s) they did.  If the examiners are unable to reach an opinion without resort to speculation, they must state why that is so.  

In reaching their opinion(s), the VA examiners must address the report of the January 2015 VA psychiatric examination and the report of the December 2016 examination by A. L. G., LCC-S, NCC.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016). 

A copy of the notice informing the Veteran of the date, time, and location must be associated with the claims folder.  If the notice is returned by the Post Office is undeliverable, that fact must be noted in writing and associated with the claims folder.   

5.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a right knee disability, a right hip disability, a low back disability, and a psychiatric disorder.  Then, readjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


